DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–13 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0335762 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2020, 09 April 2021, 04 August 2021, 05 May 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIG. 1 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
FIGS. 1–6 do not have satisfactory reproduction characteristics. See US 2020/0335762 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 CFR 1.84 (l).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING COATING LAYER WITH POLYMER HAVING MAIN CHAIN WITH NON-COVALENT ELECTRON PAIR AND AROMATIC SIDE CHAIN AND LITHIUM-SULFUR BATTERY HAVING THE SAME.

The use of the terms KETJENBLACK (e.g., [0095]) and DENKA BLACK (e.g., [0095]), which are trade names or  marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "substituted." Claim 4 does not recite what the substituent functional groups may be. Paragraph [0055] attempts to define the substituent functional groups. However, paragraph [0055] uses the phrase "and the like" that renders the definition indefinite. The phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "they form a double bond with the bonded carbon atom." It is unclear what the term "they" is referring.
Claim 5 recites the limitation "substituted." Claim 5 does not recite what the substituent functional groups may be. Paragraph [0055] attempts to define the substituent functional groups. However, paragraph [0055] uses the phrase "and the like" that renders the definition indefinite. The phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "substituted." Claim 11 does not recite what the substituent functional groups may be. Paragraph [0055] attempts to define the substituent functional groups. However, paragraph [0055] uses the phrase "and the like" that renders the definition indefinite. The phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "they form a double bond with the bonded carbon atom." It is unclear what the term "they" is referring.
Claim 12 is directly dependent from claim 11 and include all the limitations of claim 11. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 8–10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al. (US 2007/0036959 A1, hereinafter Yamato) as evidenced by Crow (POLYBENZOXAZINES).
Regarding claim 1, Yamamoto discloses a separator for a lithium-sulfur battery comprising:
a porous substrate (see porous film base, [0014]); and
a coating layer present on at least one surface of the porous substrate (see chemical-resistant coat, [0014]),
wherein the coating layer comprises a polymer comprising a main chain (see benzoxazine resins, [0019]),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (see benzoxazine resins, [0082]) and
wherein the polymer further comprises a side chain (see benzoxazine resins, [0082]),
wherein an aromatic hydrocarbon group is present in the side chain (see benzoxazine resins, [0082]).
Crow disclose benzoxazine resins include a functional group comprising a non-covalent electron pair is present in the main chain and an aromatic hydrocarbon group present in a side chain.
Regarding claim 2, Yamato discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, an imide group, and an amide group (see benzoxazine resins, [0082]).
Crow discloses benzoxazine resins include a functional group comprising a non-covalent electron pair is an amine group.
Regarding claim 3, Yamato discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (see benzoxazine resins, [0082]).
Crow discloses benzoxazine resins include an aromatic hydrocarbon group is a phenyl group.
Regarding claim 8, Yamato discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is a linear polymer or a branched polymer (see benzoxazine resins, [0082]).
Regarding claim 9, Yamato discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the coating layer has a thickness of from 0.001 μm to 100 μm ([0027], [0063]).
Regarding claim 10, Yamato discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the porous substrate comprises at least one selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalate, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, nylon, poly(p-phenylene benzobisoxazole), and polyarylate (see polymer film base, [0015]).
Regarding claim 13, Yamato discloses a lithium-sulfur battery comprising a positive electrode; a negative electrode; a separator and an electrolyte interposed between the positive electrode and the negative electrode (see cell separators, [0032]), wherein the separator comprises:
a porous substrate (see porous film base, [0014]); and
a coating layer present on at least one surface of the porous substrate (see chemical-resistant coat, [0014]),
wherein the coating layer comprises a polymer comprising a main chain (see benzoxazine resins, [0019]),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (see benzoxazine resins, [0082]) and
wherein the polymer further comprises a side chain (see benzoxazine resins, [0082]),
wherein an aromatic hydrocarbon group is present in the side chain (see benzoxazine resins, [0082]).
Crow disclose benzoxazine resins include a functional group comprising a non-covalent electron pair is present in the main chain and an aromatic hydrocarbon group present in a side chain.

Claim(s) 1–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2018/0269453 A1, hereinafter Cho).
Regarding claim 1, Cho discloses a separator for a lithium-sulfur battery comprising:
a porous substrate (FIG. 2, [0123]); and
a coating layer present on at least one surface of the porous substrate (FIG. 2, [0123]),
wherein the coating layer comprises a polymer comprising a main chain (FIG. 1, [0122]),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (FIG. 1, [0122]) and
wherein the polymer further comprises a side chain (FIG. 1, [0122]),
wherein an aromatic hydrocarbon group is present in the side chain (FIG. 1, [0122]).
Regarding claim 2, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, an imide group, and an amide group (FIG. 1, [0122]).
Regarding claim 3, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (FIG. 1, [0122]).
Regarding claim 4, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is represented by the following Chemical Formula 1 (FIG. 1, [0122]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; (R14R15)amino(C2-C10) alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R1 and R2, R3 and R4, R5 and R6 and R14 and R15 are optionally bonded to each other to form an aliphatic or aromatic ring including a heteroatom; at least one of R1 to R6 comprises an aromatic ring, or is connected to another substituent of adjacent R1 to R6 through an aromatic ring (FIG. 1, [0122]);
R7 to R13 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, oxygen, and a substituted or unsubstituted C1-C10 alkyl group (FIG. 1, [0122]), and
when R7 to R13 are oxygen, they form a double bond with the bonded carbon atom (FIG. 1, [0122]);
m is each independently an integer of 0 to 5 (FIG. 1, [0122]); and
n is an integer from 5 to 5,000 (FIG. 1, [0122]).
Regarding claim 5, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen and (R14R15)amino(C2-C5) alkyl group (FIG. 1, [0122]); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; and a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R7 to R13 are hydrogen (FIG. 1, [0122]);
m is an integer of 1 to 3 (FIG. 1, [0122]); and
n is an integer of 5 to 5,000 (FIG. 1, [0122]).
Regarding claim 6, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer has a number average molecular weight of from 200 to 200,000 (FIG. 1, [0122]).
Regarding claim 7, Cho discloses all claim limitations set forth above and further discloses a lithium-sulfur battery:
wherein the polymer has a polydispersity index of from 1.05 to 20 (FIG. 1, [0122]).
Regarding claim 8, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is a linear polymer or a branched polymer (FIG. 1, [0122]).
Regarding claim 9, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the coating layer has a thickness of from 0.001 μm to 100 μm (FIG. 2, [0123]).
Regarding claim 10, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the porous substrate comprises at least one selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalate, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, nylon, poly(p-phenylene benzobisoxazole), and polyarylate (FIG. 2, [0123]).
Regarding claim 11, Cho discloses a composition for coating a separator for a lithium-sulfur battery comprising:
a polymer represented by the following Chemical Formula 1 (FIG. 1, [0122]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; (R14R15)amino(C2-C10) alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R1 and R2, R3 and R4, R5 and R6 and R14 and R15 are optionally bonded to each other to form an aliphatic or aromatic ring including a heteroatom; at least one of R1 to R6 comprises an aromatic ring, or is connected to another substituent of adjacent R1 to R6 through an aromatic ring (FIG. 1, [0122]);
R7 to R13 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, oxygen, and a substituted or unsubstituted C1-C10 alkyl group (FIG. 1, [0122]), and
when R7 to R13 are oxygen, they form a double bond with the bonded carbon atom (FIG. 1, [0122]);
m is each independently an integer of 0 to 5 (FIG. 1, [0122]); and
n is an integer from 5 to 5,000 (FIG. 1, [0122]).
Regarding claim 12, Cho discloses all claim limitations set forth above and further discloses a composition for coating a separator for a lithium-sulfur battery:
wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen and (R14R15)amino(C2-C5) alkyl group (FIG. 1, [0122]); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; and a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (FIG. 1, [0122]);
R7 to R13 are hydrogen (FIG. 1, [0122]);
m is an integer of 1 to 3 (FIG. 1, [0122]); and
n is an integer of 5 to 5,000 (FIG. 1, [0122]).
Regarding claim 13, Cho discloses a lithium-sulfur battery comprising a positive electrode; a negative electrode; a separator and an electrolyte interposed between the positive electrode and the negative electrode (FIG. 2, [0127]), wherein the separator comprises:
a porous substrate (FIG. 2, [0123]); and
a coating layer present on at least one surface of the porous substrate (FIG. 2, [0123]),
wherein the coating layer comprises a polymer comprising a main chain (FIG. 1, [0122]),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (FIG. 1, [0122]) and
wherein the polymer further comprises a side chain (FIG. 1, [0122]),
wherein an aromatic hydrocarbon group is present in the side chain (FIG. 1, [0122]).

Claim(s) 1–3, 6–10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2019/0267596 A1, hereinafter Guo).
Regarding claim 1, Guo discloses a separator for a lithium-sulfur battery comprising:
a porous substrate (TABLE 1, [0059]–[0062]); and
a coating layer present on at least one surface of the porous substrate (TABLE 1, [0059]–[0062]),
wherein the coating layer comprises a polymer comprising a main chain (TABLE 1, [0059]–[0062]),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (TABLE 1, [0014]–[0017]) and
wherein the polymer further comprises a side chain (TABLE 1, [0014]–[0017]),
wherein an aromatic hydrocarbon group is present in the side chain (TABLE 1, [0014]–[0017]).
Regarding claim 2, Guo discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, an imide group, and an amide group (TABLE 1, [0014]–[0017]).
Regarding claim 3, Guo discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (TABLE 1, [0014]–[0017]).
Regarding claim 6, Guo discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer has a number average molecular weight of from 200 to 200,000 (see molecular weight, [0026]).
Regarding claim 7, Guo discloses all claim limitations set forth above and further discloses a lithium-sulfur battery:
wherein the polymer has a polydispersity index of from 1.05 to 20 (see polydispersity index, [0026]).
Regarding claim 8, Guo discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is a linear polymer or a branched polymer (TABLE 1, [0059]–[0062]).
Regarding claim 9, Guo discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the coating layer has a thickness of from 0.001 μm to 100 μm (see thickness, [0029]).
Regarding claim 10, Guo discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the porous substrate comprises at least one selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalate, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, nylon, poly(p-phenylene benzobisoxazole), and polyarylate (see porous substrate, [0024]).
Regarding claim 13, Guo discloses a lithium-sulfur battery comprising a positive electrode; a negative electrode; a separator and an electrolyte interposed between the positive electrode and the negative electrode (see lithium-ion battery, [0034]), wherein the separator comprises:
a porous substrate (TABLE 1, [0059]–[0062]); and
a coating layer present on at least one surface of the porous substrate (TABLE 1, [0059]–[0062]),
wherein the coating layer comprises a polymer comprising a main chain (TABLE 1, [0059]–[0062]),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (TABLE 1, [0014]–[0017]) and
wherein the polymer further comprises a side chain (TABLE 1, [0014]–[0017]),
wherein an aromatic hydrocarbon group is present in the side chain (TABLE 1, [0014]–[0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1–13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–8 and 13–16 of copending Application No. 16/956,413 (reference application, US 2020/0395586 A2 being used for citations). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/956,413 anticipate the instant claims because the claims of copending Application No. 16/956,413 recite all the limitations of the instant claims and additional features (e.g., a graphitic carbon-based compound).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the reference application discloses a separator for a lithium-sulfur battery comprising:
a porous substrate (CL1/L2); and
a coating layer present on at least one surface of the porous substrate (CL1/L3–4),
wherein the coating layer comprises a polymer comprising a main chain (CL1/L5–6),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (CL1/L6–8) and
wherein the polymer further comprises a side chain (CL1/L8–10),
wherein an aromatic hydrocarbon group is present in the side chain (CL1/L8–10).
Regarding claim 2, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, an imide group, and an amide group (CL2/L2–6).
Regarding claim 3, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (CL3/L2–5).
Regarding claim 4, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is represented by the following Chemical Formula 1 (CL4/L1–2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; (R14R15)amino(C2-C10) alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37);
R1 and R2, R3 and R4, R5 and R6 and R14 and R15 are optionally bonded to each other to form an aliphatic or aromatic ring including a heteroatom; at least one of R1 to R6 comprises an aromatic ring, or is connected to another substituent of adjacent R1 to R6 through an aromatic ring (CL4/L3–37);
R7 to R13 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, oxygen, and a substituted or unsubstituted C1-C10 alkyl group (CL4/L3–37), and
when R7 to R13 are oxygen, they form a double bond with the bonded carbon atom (CL4/L3–37);
m is each independently an integer of 0 to 5 (CL4/L3–37); and
n is an integer from 5 to 5,000 (CL4/L3–37).
Regarding claim 5, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen and (R14R15)amino(C2-C5) alkyl group (CL5/L2–20); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL5/L2–20);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; and a substituted or unsubstituted C4-C20 heteroaryl group (CL5/L2–20); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL5/L2–20);
R7 to R13 are hydrogen (CL5/L2–20);
m is an integer of 1 to 3 (CL5/L2–20); and
n is an integer of 5 to 5,000 (CL5/L2–20).
Regarding claim 6, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer has a number average molecular weight of from 200 to 200,000 (CL6/L2–3).
Regarding claim 7, the reference application discloses all claim limitations set forth above and further discloses a lithium-sulfur battery:
wherein the polymer has a polydispersity index of from 1.05 to 20 (CL7/L2–3).
Regarding claim 8, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is a linear polymer or a branched polymer (CL8/L2–3).
Regarding claim 9, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the coating layer has a thickness of from 0.001 μm to 100 μm (CL13/L2–3).
Regarding claim 10, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the porous substrate comprises at least one selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalate, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, nylon, poly(p-phenylene benzobisoxazole), and polyarylate (CL1/L2).
Regarding claim 11, the reference application discloses a composition for coating a separator for a lithium-sulfur battery comprising:
a polymer represented by the following Chemical Formula 1 (CL14/L2–3):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; (R14R15)amino(C2-C10) alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41);
R1 and R2, R3 and R4, R5 and R6 and R14 and R15 are optionally bonded to each other to form an aliphatic or aromatic ring including a heteroatom; at least one of R1 to R6 comprises an aromatic ring, or is connected to another substituent of adjacent R1 to R6 through an aromatic ring (CL14/5–41);
R7 to R13 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, oxygen, and a substituted or unsubstituted C1-C10 alkyl group (CL14/5–41), and
when R7 to R13 are oxygen, they form a double bond with the bonded carbon atom (CL14/5–41);
m is each independently an integer of 0 to 5 (CL14/5–41); and
n is an integer from 5 to 5,000 (CL14/5–41).
Regarding claim 12, the reference application discloses all claim limitations set forth above and further discloses a composition for coating a separator for a lithium-sulfur battery:
wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen and (R14R15)amino(C2-C5) alkyl group (CL15/L2–21); or
R1 and R2, R3 and R4 and R5 and R6, together with an amide bond or an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL15/L2–21);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; and a substituted or unsubstituted C4-C20 heteroaryl group (CL15/L2–21); or
R14 and R15 together with an amide bond or an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL15/L2–21);
R7 to R13 are hydrogen (CL15/L2–21);
m is an integer of 1 to 3 (CL15/L2–21); and
n is an integer of 5 to 5,000 (CL15/L2–21).
Regarding claim 13, the reference application discloses lithium-sulfur battery comprising a positive electrode; a negative electrode; a separator and an electrolyte interposed between the positive electrode and the negative electrode (CL16/L1–5), wherein the separator comprises:
a porous substrate (CL1/L2); and
a coating layer present on at least one surface of the porous substrate (CL1/L3–4),
wherein the coating layer comprises a polymer comprising a main chain (CL1/L5–6),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (CL1/L6–8) and
wherein the polymer further comprises a side chain (CL1/L8–10),
wherein an aromatic hydrocarbon group is present in the side chain (CL1/L8–10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725